Citation Nr: 1815033	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-49 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to January 25, 2017 and a disability rating greater than 70 percent beginning January 25, 2017 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO, in part, granted service connection for PTSD effective June 26, 2010, and assigned a 10 percent disability rating effective that same date.  In a December 2010 rating decision, the RO granted an increased disability rating of 30 percent for PTSD, effective June 26, 2010. 

In February 2011, the Veteran testified at a hearing held before a Decision Review Officer, and a transcript of that hearing has been associated with the record.  In February 2012, the Veteran and his sister testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record. 

In May 2014, the Board remanded the claim for additional development and determined that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim was part and parcel of the PTSD increased rating claim and took jurisdiction over the TDIU claim.  The Board remanded the TDIU and PTSD increased rating claims for further development.

In April 2016, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing in February 2012 is currently unavailable and afforded him another opportunity for a Board hearing.  38 C.F.R. § 20.707 (2017).  In May 2016, the Veteran declined an opportunity to have another Board hearing. 

In January 2017, the Board remanded the case once again for additional development.  Subsequently, by rating decision dated in January 2017, the RO increased the Veteran's disability rating for PTSD from 30 percent to 70 percent disabling effective January 25, 2017 (the date of the most recent VA examination).  Because the higher rating for the PTSD did not constitute a full grant of the benefit sought as a higher rating is still possible and the Veteran has not indicated he is satisfied or content with the rating assigned, the granting of the higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).   


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Throughout the entire appellate period beginning June 26, 2010, the evidence has shown that the Veteran has been unable to secure and follow substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating disability of 70 percent, and no higher, for PTSD have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2017).

2.  Throughout the entire appellate period beginning June 26, 2010, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the claims being decided, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
With regard to the PTSD issue, the Board observes that the Veteran has appealed the initial rating assigned for  PTSD from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the October 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Veteran was provided VA examinations in September 2010, October 2014, and January 2017 to determine the nature and severity of his PTSD.  Neither the Veteran nor representative has alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to rate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor representative has alleged that the disability has worsened in severity since the January 2017 VA examination.  Rather, they argue that the evidence shows that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

Also, the Board finds that there was substantial compliance with the May 2014 and January 2017 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, pursuant to the May 2014 and January 2017 Board remand, the Veteran was afforded new VA examinations in October 2014 and January 2017.  Accordingly, the Board finds that there has been substantial compliance with the May 2014 and January 2017 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Increased Rating Analysis

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 .  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  A claim for increased rating remains in controversy when less than the maximum available benefit is awarded AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In a decision, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran's PTSD is rated under DC 9411.  Pursuant to DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.71a, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

VA has recently changed its regulations, and now requires the use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date.  As this case was certified to the Board prior to August 4, 2014, GAF scores will be used in the evaluation of the psychiatric disorder.  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but a rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the current level of severity of PTSD includes VA examination reports dated in September 2010, October 2014, and January 2017.  During the September 2010 VA examination, the Veteran reported that he was single, had no children, and was living with his mother.  He also reported that he was not presently employed but was looking for employment.  Specifically, it was noted that he was fired from his job as a landscaper on September 10, 2010 after three "no calls-no shows."  The Veteran reported that his problems falling asleep led him to oversleeping and missing work.

On psychiatric examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative and friendly towards the examiner and his affect was normal.  The Veteran reported feeling anxious, depressed, angry, and sad most of the time.  His attention and orientation were intact.  Thought process and content were unremarkable and there were no delusions.  The Veteran understood the outcome of behavior and understood that he had a problem.  The Veteran experienced trouble with his sleep.  There were no hallucinations or inappropriate behavior.  There was also no obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  The Veteran had good impulse control and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  His memory was normal.  

The examiner diagnosed PTSD, assigned a GAF of 60, and found that the Veteran's PTSD resulted in signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

During the October 2014 VA examination, the examiner continued a diagnosis of PTSD and found that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  However, it was also noted that the Veteran was still single, had never been married, had no children, and continued to live with his mother.  The Veteran reported that he did not like to do things that were out of his control so he did not leave his house.  The Veteran reported that while he had worked sporadically since getting fired in September 2010, he could not maintain employment for more than a couple of weeks.  The Veteran reported that he stayed in his room all day, pacing and looking out the window.  The Veteran received mental health treatment through VA which included medication to treat his condition.

On mental status examination, the Veteran appeared angry, sullen, and responded to the examiner with one word answers on the way to the examination room.  When the Veteran discovered that the VA examiner had also performed the last examination, he became confrontational, and stated that the examiner had smelled of alcohol and marijuana, and used profanity at that time (which was untrue).   The Veteran was obstinate, and did not smile during the interview.  His responses to questions were brief and non-elaborative.  He was oriented in all spheres.  His attention and concentration were intact.  He described his mood as anxious, depressed, paranoia, distant, untrustworthy, sad, and sometimes lonely.  His insight and judgment were impaired.  When asked what he would do if he were walking down the street and saw smoke coming from the windows of his neighbor's house he stated he would keep walking.  The Veteran stated that he had trouble going to sleep" and had to take medication for sleep."  He was able to interpret a proverb.  His memory for remote, recent, and immediate events were intact, including when asked what he did on the previous day stating that he was at home.

The examiner opined that it was less likely as not that the Veteran's PTSD alone, or in combination, prevented him from securing or following substantially gainful occupation.  This opinion was based on the examination as well as a review of the claims file.  It was noted that there was a significant difference between the Veteran's report of symptoms to his primary care psychiatrist and the VA examination, suggesting an attempt to maximize his description of symptoms for the purpose of compensation and pension.

During the January 2017 VA examination, the examiner continued a diagnosis of PTSD and found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was still single, had never been married or had children, and continued to live with his mother.  The Veteran denied any social activities because he saw other people as a threat, just like when he was in service.  The Veteran reported that he got tired easily and had trouble with concentration.  He reported that he had to do things like touch his shoulder to stay in reality or shake his head when he gets tired.  The Veteran reported that, when he was in public, he felt vulnerable and weak and wanted to "flip out."  He stated that, during his military service, he constantly feared death and that he continued to experience this when going out in public.  

The Veteran continued to be unemployed and had not taken any educational courses since the October 2014 VA examination.  He spent his days alone in his mother's house sitting on the couch and watching television.  When he gets bored with the television, he will take some pills and go to sleep.  The Veteran denied any recent mental health treatment as he had trouble making his appointments and did not help very much anyway.  

On mental status examination, the Veteran was oriented in all spheres, knowing the month, day, and year, and knew the location of the building he was in.  His attention and concentration were intact.  The Veteran related that he had trouble getting to sleep and staying asleep.  The Veteran was able to interpret a proverb and demonstrated normal abstract reasoning.  The Veteran's remote, recent, and immediate memory was intact, including being able to report that, on the previous day, he had watched a television show.  The Veteran reported that he had trouble socializing and was unhappy that he was not being a productive citizen.  The Veteran was distrustful of the VA examiner at first but, as the interview progressed, became more pleasant, open, and cooperative.

The examiner found that the Veteran's PTSD resulted in the following symptoms:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships.   	

During the February 2012 Board hearing, the Veteran testified that physicians had increased his medication dosage again within the past year.  Also of record are VA treatment reports dated through February 2017 which show findings similar to those in the above VA examination reports.  Significantly, a March 2012 letter from the Veteran's VA physician noted that that the Veteran's PTSD symptoms appeared to be more in the moderate to severe range.

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability evaluation for the Veteran's PTSD, effective from the date of the grant of service connection.  The evidence clearly shows the Veteran to be severely disabled as a result of his service-connected PTSD.  Significantly, as early as the September 2010 VA examination, the Veteran has been unemployed and living at home with very limited social relationships, activities, and/or leisure pursuits.  Also, as above, in a March 2012 letter from the Veteran's VA physician noted that that the Veteran's PTSD symptoms appeared to be more in the moderate to severe range.  While the Veteran has been employed for some periods of time since his discharge from military service, notably, this employment has not lasted more than a couple of months at any given time.  

As for the potential of a disability rating higher than 70 percent, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  Significantly, the Veteran did not manifest gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process.  Overall, the Board finds that the Veteran has not demonstrated gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, the October 2014 and January 2017 examinations are negative for episodes of violence.  He has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

With respect to orientation, there is no lay or medical evidence of disorientation to time or place to support a 100 percent rating under DC 9411.  There is also no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under DC 9411.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating prior to July 16, 2014.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning, the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C. § 5107(b).  As such, an initial rating of 70 percent, and no higher, is warranted.  

III. TDIU Analysis

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  VA regulations define marginal employment in two ways: (1) employment that produces income that does not exceed the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census, or (2) employment that produces income above the poverty threshold but is in a protected environment such as a family business or sheltered workshop.

As above, the Veteran submitted a formal claim for a TDIU due to his service-connected disabilities in August 2014.  This claim was denied in an October 2014 rating decision.  Although the Veteran did not expressly appeal this determination, the record shows that he was unemployed as early as September 2010 due, at least in part, to his service-connected psychiatric disability.  As such, the Board has taken jurisdiction over the Veteran's TDIU claim as part of the August 2010 claim for service connection for PTSD pursuant to Rice.  

As an initial matter, the Board notes that, based on the grant of a 70 percent rating for PTSD pursuant to this Board decision, the Veteran's total combined rating as of June 6, 2010-the day after the Veteran's discharge from military service and the effective date for the grant of service connection for PTSD -was 70 percent.  Thus, the Veteran met the requirements of 38 C.F.R. § 4.16 (a) effective June 26, 2010.  As such, the remaining question is whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment as of June 26, 2010.

As above, the January 2017 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  Also, as early as the September 2010 VA examination, the Veteran has been unemployed and living at home with very limited social relationships, activities, and/or leisure pursuits.  Furtermore, in a March 2012 letter from the Veteran's VA physician noted that that the Veteran's PTSD symptoms appeared to be more in the moderate to severe range.  While the Veteran has been employed for some periods of time since his discharge from military service, notably, this employment has not lasted more than a couple of months at any given time and is, therefore, not substantial or gainful.   

Therefore, the Board finds that a TDIU is warranted effective June 26, 2010, the date of the Veteran's claim for service connection for PTSD, as this is the earliest date on which the evidence demonstrates that the Veteran met the requirements of 4.16(a) and was unable to secure or maintain substantially gainful employment.  In short, the Board has resolved reasonable doubt in the Veteran's favor and finds that a TDIU is granted from June 26, 2010.


ORDER

An initial disability rating of 70 percent, and no higher, for PTSD prior to July 16, 2014 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

An effective date of June 26, 2010, and no earlier, for the grant of a TDIU is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


